HARALSON, J.
The only defense the defendant made to the accusation preferred against him was, that he did not violate said act, because he was- exempted from its penalties by its proviso, in that he had practiced medicine in Shelby county, Alabama, for five years, continuously, prior to the time when said act of 18th of February, 1891, went into effect.
The contention on the part of the State, and under which the conviction must be sustained, if at all, is, that the word, physician, as used in the proviso of the act, does not mean the same thing as the words, “person practicing medicine,” as employed in the first sentence of the act; or, in other words, that a.physician is not the same thing, in the meaning of the enactment, as a person practicing medicine.
Words are to be construed in their popular sense — the plain sense in which the people generally understand them — unless it plainly appears from the writing in which they appear, that they were intended to be emnloyed in some other sense. — Lehman, Durr & Co. v. Robinson, 59 Ala. 234; 2 Brick. Dig; 206, § 60.
*173Bouvier defines the word, physician, to mean, “A person who has received the degree of Doctor of Medicine from an incorporated institution : one lawfully engaged in the practice of medicine.” — 18 Amer. & Fng. Encyc. of Law, 427. This definition does not confine the class to those who have graduated at a medical college, but includes, as well, all who arc lawfully engaged in the practice of medicine, whether graduates or not. The word in its popular sense means, “one who professes or practices' medicine, or the healing art; a doctor.” — Worcester.
The words, “person practicing medicine” and “doctor and physician,” as employed in the act under consideration, refer to one of the same class of persons, and are used interchangeably. Section 4078 before its amendment, did not contain the word, doctor, or, physician, but the general designation, “any person practicing medicine.” Construing this section, in Brooks v. The State, 88 Ala. 125, this court used those words, as synonymous with the word physician. To do otherwise in construing this act, would make it a delusion and a snare.
The judgment of the court below is reversed, and the defendant discharged.
Reversed and rendered.